Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 2/18/2022. Claims 1-27 have been cancelled.  Claims 46 has been further amended. Therefore claims 28-52 are presently pending in the application and have been considered as follows.

Response to Amendments
Applicant filed an amendment on 1/18/2022.  After an interview with Applicant on 2/18/ 2022, a supplemental amendment was filed on 2/18/2022.  
In light of applicant’s amendments filed on 2/18/2022 and further amendments as shown below in the Examiner’s Amendment section of this action, all previously raised rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jeffrey Schubert (Reg. No. 43098) on March 3, 2022.
The application has been amended as follows:
In the claims:


28.	(Previously presented) An apparatus, comprising: 	
processor coupled with memory operative to store instructions, the processor, when executing the instructions, to cause a mobile device to:
send a request to register with a server to receive credentials for a subscription for access to a network, the credentials to comprise a new username and password to connect to the network, the request including a value set to registration;
process, by the mobile device, a response to the request received by the mobile device, the response including a command and a session identifier, the command to cause the mobile device to launch a browser to a location identified by a uniform resource identifier (URI), wherein the URI includes the session identifier, wherein the session identifier comprises a 128-bit random number to identify a sequence of messages between the mobile device and the server;
receive, with the session identifier, subscription information including Terms and Conditions (T&Cs) and the credentials from the server, the mobile device to receive a management object (MO) from the server, the MO comprising the credentials in response to a successful registration with the server;
store the credentials received in the subscription information; and
automatically transmit the credentials to an access point upon a new association to access the network.

29.	(Previously presented) The apparatus of claim 28, wherein the request is a PostDevData Simple Object Access Protocol (SOAP) message and the value set to registration is requestReason.

30.	(Previously presented) The apparatus of claim 29, the PostDevData SOAP message comprising a DevInfo MO and a DevDetail MO, the DevInfo and the DevDetail MOs including information to identify the apparatus.



32.	(Previously presented) The apparatus of claim 31, the PostDevDataResponse SOAP message comprising a sessionID comprising the URI to identify the location. 

33.	(Previously presented) The apparatus of claim 28, wherein the credentials comprise a certificate to connect with the network.

34.	(Previously presented) The apparatus of claim 28, the circuitry to send the request, process the response, and exchange the subscription information via a transport layer security (TLS) connection between the apparatus and the server. 

35.	(Previously presented) The apparatus of claim 34, the circuitry to release the TLS connection upon completion of the exchange of the subscription information.

36.	(Previously presented) The apparatus of claim 28, comprising a radio component coupled with the circuitry, the radio component to send and receive information and data with the server. 

37.	(Previously presented) The apparatus of claim 28, wherein the circuitry and the memory are comprised in a connection component.	

38.	(Previously presented) A computer implemented method to manage network access, comprising: 
causing a mobile device to send a request to a server to register to receive credentials for a subscription for access to a network, the credentials to comprise a new username and password to connect to the network, the request including a value set to registration;

causing the mobile device to receive, with the session identifier, subscription information including Terms and Conditions (T&Cs) and the credentials from the server, the mobile device to receive a management object (MO) from the server, the MO comprising the credentials in response to a successful registration with the server;
causing storage of the credentials received in the subscription information; and
causing automatic transmission of the credentials to an access point upon a new association to access the network.

39.	(Previously presented) The computer-implemented method of claim 38, wherein the request is a PostDevData Simple Object Access Protocol (SOAP) message and the value set to registration is requestReason.

40.	(Previously presented) The computer-implemented method of claim 39, the PostDevData SOAP message comprising a DevInfo MO and a DevDetail MO, the DevInfo and the DevDetail MOs including information to identify the apparatus.

41.	(Previously presented) The computer-implemented method of claim 38, wherein the response is a PostDevDataResponse Simple Object Access Protocol (SOAP) message and the command is launchBrowserToURI.

42.	(Previously presented) The computer-implemented method of claim 41, the PostDevDataResponse SOAP message comprising a sessionID comprising the URI to identify the location. 



44.	(Previously presented) The computer-implemented method of claim 38, comprising sending the request, processing the response, and exchanging the subscription information via a transport layer security (TLS) connection between the mobile device and the server. 

45.	(Previously presented) The computer-implemented method of claim 44, comprising releasing the TLS connection upon completion of the exchange of the subscription information.

46.	(Currently Amended) At least one non-transitory machine-readable storage medium comprising instructions that when executed by circuitry, cause the circuitry in a mobile device to:
send a request to a server to register to receive credentials for a subscription for access to a network, the credentials to comprise a new username and password to connect to the network, the request including a value set to registration;
process, by the circuitry, a response to the request received by the mobile device, the response including a command and a session identifier, the command to cause the mobile device to launch a browser to a location identified by a uniform resource identifier (URI), wherein the URI includes the session identifier, wherein the session identifier comprises a 128-bit random number to identify a sequence of messages between the mobile device and the server;
receive, with the session identifier, subscription information including Terms and Conditions (T&Cs) and the credentials from the server, the mobile device to receive a management object (MO) from the server, the MO comprising the credentials in response to a successful registration with the server;
cause storage of the credentials received in the subscription information; and


47.	(Previously presented) The least one non-transitory machine-readable storage medium of claim 46, wherein the request is a PostDevData Simple Object Access Protocol (SOAP) message and the value set to registration is requestReason.

48.	(Previously presented) The least one non-transitory machine-readable storage medium of claim 47, the PostDevData SOAP message comprising a DevInfo MO and a DevDetail MO, the DevInfo and the DevDetail MOs including information to identify a device.

49.	(Previously presented) The least one non-transitory machine-readable storage medium of claim 46, wherein the response is a PostDevDataResponse Simple Object Access Protocol (SOAP) message and the command is launchBrowserToURI.

50.	(Previously presented) The least one non-transitory machine-readable storage medium of claim 49, the PostDevDataResponse SOAP message comprising a sessionID comprising the URI to identify the location. 

51.	(Previously presented) The least one non-transitory machine-readable storage medium of claim 46, comprising instructions that when executed by the mobile device, cause the mobile device to send the request, process the response, and exchange the subscription information via a transport layer security (TLS) connection between a mobile device and the server. 

52.	(Previously presented) The least one non-transitory machine-readable storage medium of claim 51, comprising instructions that when executed by the mobile device, cause the mobile device to release the TLS connection upon completion of the exchange of the subscription information. 

Allowable Subject Matter
Terminal Disclaimer has been received and approved by the Office on 3/3/022.
Claims 28-52 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Patil et al. (US 2012/0210404 A1) teaches a method to perform, based on at least one of hypertext transport protocol and non-hypertext transport protocol traffic tests failing, sending an hypertext transport protocol message to a subscription remediation server URI that carries a package1 message, receiving an hypertext transport protocol response from the subscription mediation server with a package2 message, and automatically replacing a password with a new value, automatically initiating creation of a new client certificate, or launching a browser to a URI provided in the response to enable user intervention. In addition, to receive an access request from a device, determining whether credentials are valid, and if the credentials are determined valid, sending an access-accept message with a success indication, and if the credentials are determined not valid, sending an access-accept message with a success indication and an indication that access by the device is limited to only a subscription remediation server. 
Zhang et al. (US 2006/0173844 A1) teaches an apparatus and a method for automatically configuring an IEEE 802.1x client terminal to provide limited access in a WLAN environment, specifically utilizing the access point to filter traffic associated with the limited access so as to redirect the client terminal's HTTP request to a designated local web server. The web server responds to the client terminal by requesting 
Kaler et al. (US 2004/0111600 A1) teaches a plurality of message processors exchange public and secret information. Based on the exchanged information, each message processor computes a key sequence such that any one of a plurality of keys may be derived from the key sequence depending on key derivation data. A first message processor generates key derivation data that can be used to derive a particular key from among the plurality of keys. The first message processor sends a security token that includes the generated key derivation data to express to at least one other message processor how to derive the particular key from the computed key sequence. At least a second message processor receives the security token expressing how to derive the particular key from the computed key sequence. The first and/or second message processors apply the key derivation data to the computed key sequence to derive the particular key..
Bryska et al. (US 6161219 B2) teaches A hotspot provides an open wireless network and a secure wireless network. The open wireless network has no network-level encryption and allows open association therewith. The secure wireless network employs network-level encryption and requires authentication of a received access 
Oommen (US 2012/0203824 A1) teaches an approach is presented for client initiated provisioning. A provisioning manager determines a client-based trigger for requesting a provisioning of a client device to access a network. The provisioning manager processes and/or facilitates a processing of the client-based trigger to generate a provisioning request, and then causes, at least in part, transmission of the provisioning request to a provisioning server associated with the network. The provisioning manager receives provisioning information from the provisioning server for processing to gain access to the network (Abstract, see also: figs. 3-4, pars. 48, 51-53). 
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on " send a request to register with a server to receive credentials for a subscription for access to a network, the credentials to comprise a new username and password to connect to the network, the request including a value set to registration; process, by the the response including a command and a session identifier, the command to cause the mobile device to launch a browser to a location identified by a uniform resource identifier (URI), wherein the URI includes the session identifier, wherein the session identifier comprises a 128-bit random number to identify a sequence of messages between the mobile device and the server; receive, with the session identifier, subscription information including Terms and Conditions (T&Cs) and the credentials from the server, the mobile device to receive a management object (MO) from the server, the MO comprising the credentials in response to a successful registration with the server; store the credentials received in the subscription information; and automatically transmit the credentials to an access point upon a new association to access the network", in combination with all other claim limitations, as it has been recited in independent claims 28, 38 and 46.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/10 March 2022/
/ltd/